Citation Nr: 1432699	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-11 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center of the Northern California Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Shasta Regional Medical Center from June 27, 2010, to June 29, 2010.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister-in-law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to June 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 decision.

In May 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at Shasta Regional Medical Center from June 27, 2010, to June 29, 2010. 

After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In reviewing the Veteran's claim, the Board observes that certain pieces of evidence have not been associated with either the paper or electronic claims files.  While a March 18, 2011, denial letter from the RO has been associated with the claims file, it was submitted by the Veteran.  Additionally, review of the March 2011 statement of the case shows that many of the listed evidence has not been associated with the claims folder, e.g. December 27, 2010, Notice of Procedural and Appellate Rights; March 3, 2011, forwarding of claims folder to authorizing clinician for review; etc.  Therefore, on remand, all efforts must be made to obtain all of the outstanding documents, to include any copies, associated with the Veteran's claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate all outstanding evidence pertinent to this claim, including but not limited to the December 27, 2010, Notice of Procedural and Appellate Rights; March 3, 2011, forwarding of claims folder to authorizing clinician for review; and March 18, 2011, denial letter.  All efforts to obtain additional evidence must be documented in the claims folder and must continue until all efforts have been exhausted. 

2.  After completing the above and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



